United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS              September 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                               No. 03-50099
                             Summary Calendar



                     UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

                          RONALD JAMES GOLDBERG,

                                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-1361-ALL-DB
                       --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Ronald    Goldberg    entered   a     conditional   guilty     plea    to

possession with intent to distribute marijuana.           He appeals the

district court’s denial of his motion to suppress the marijuana and

argues that the totality of the circumstances did not indicate that

he had committed or was committing an offense at the time of his

arrest and that the marijuana, which was in plain view in the back




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
seat of his vehicle, was improperly seized because the stop and

detention were illegal.

     Our review of the record reveals that the federal agents

reasonably   believed   from   the   totality   of   circumstances   that

Goldberg was conducting a drug transaction and that probable cause

existed for the arrest.   See United States v. Garcia, 179 F.3d 265,

268-70 (5th Cir. 1999).    The marijuana was properly seized.        See

Texas v. Brown, 460 U.S. 730, 740 (1983); United States v. Wilson,

36 F.3d 1298, 1306 (5th Cir. 1994).      The district court’s denial of

the motion to suppress was correct.

     AFFIRMED.




                                     2